UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-1223



NORFOLK SHIPBUILDING & DRYDOCK CORPORATION,

                                                           Petitioner,

          versus


FRANK FLOWERS; DIRECTOR, OFFICE OF WORKERS’
COMPENSATION PROGRAMS, UNITED STATES DEPART-
MENT OF LABOR,

                                                          Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(99-463-BLA)


Submitted:   August 29, 2000              Decided:   September 7, 2000


Before WILLIAMS, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gerard E.W. Voyer, Donna White Kearney, TAYLOR & WALKER, P.C., Nor-
folk, Virginia, for Petitioner. John H. Klein, Amanda R. Kronin,
MONTAGNA, KLEIN & CAMDEN, Norfolk, Virginia, for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Norfolk Shipbuilding and Drydock Corporation seeks review of

the Benefits Review Board’s (“Board”) final decision and order

affirming the administrative law judge’s award of permanent partial

disability benefits on second remand pursuant to the Longshore and

Harbor Workers’ Compensation Act, 33 U.S.C.A. §§ 901-50 (West 1986

& Supp. 2000).   Our review of the record discloses that the Board’s

decision is based upon substantial evidence and is without revers-

ible error.   Accordingly, we affirm on the reasoning of the Board.

See Norfolk Shipbuilding & Drydock Corp. v. Flowers, No. 99-463-BLA

(BRB Jan. 28, 2000).    We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                  2